Citation Nr: 0017146	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  97-32 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from October 1974 to 
November 1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that determined that the requisite new and 
material evidence had not been submitted to reopen what were 
deemed to be previously denied claims of entitlement to 
service connection for pancreatitis, for a chronic left 
shoulder dislocation, for kidney stones, for hemorrhoids, and 
for stomach ulcers.  The Board upheld the RO's decision in 
April 1999.  Thereafter, a timely appeal of that Board 
decision was filed with the United States Court of Appeals 
for Veterans Claims (the Court).

In December 1999, the appellant and the appellee, the 
Secretary of Veterans Affairs, filed with the Court a "Joint 
Motion to Vacate the Board of Veterans' Appeals Decision, in 
Part, and to Remand as to One Issue, to Dismiss Appeal as to 
Remaining Issues, and to Stay Further Proceedings."  In that 
motion, the parties asked that the decision of the Board with 
respect to the issue of whether new and material evidence had 
been submitted to reopen what was deemed a previously denied 
claim of service connection for a chronic left shoulder 
dislocation be vacated, and that the matter of entitlement to 
service connection for a chronic left shoulder disability be 
remanded to the Board for additional development and 
readjudication as will be described in greater detail below.  
The appellant further moved that the appeal of the issues of 
whether new and material evidence had been submitted to 
reopen previously denied claims of service connection for 
pancreatitis, for kidney stones, for hemorrhoids, and for 
stomach ulcers be dismissed.  

By Order issued in December 1999, in the appellant's case 
before the Court, under the authority of 38 U.S.C.A. 
§ 7252(a) (West 1991), the Court granted the Joint Motion and 
vacated the Board's decision with respect to the issue of 
whether new and material evidence had been submitted to 
reopen what was deemed a previously denied claim of service 
connection for a chronic left shoulder dislocation and 
remanded the claim of entitlement to service connection for 
chronic shoulder disability for readjudication.  The appeal 
as to the issues of whether new and material evidence had 
been submitted to reopen previously denied claims of service 
connection for pancreatitis, for kidney stones, for 
hemorrhoids, and for stomach ulcers were dismissed.  A copy 
of the Joint Motion and the Court's Order granting that 
motion is included in the claims folder.

The Board notes that the appellant has been represented 
throughout his appeal by Counsel, and that the appellant's 
attorney submitted additional written argument in March 2000.

REMAND

The Joint Motion for Remand granted by the Court set forth in 
detail the requirements for the development and the 
readjudication of the appellant's claim.  Specifically, it 
was noted that following a June 1991 rating decision that had 
denied service connection for a chronic left shoulder 
dislocation, the appellant had submitted a statement dated 
and filed in May 1992.  In the Joint Motion, it was agreed 
that the appellant's May 1992 statement constituted a notice 
of disagreement with the June 1991 rating decision, and that 
the RO and Board had erroneously failed to construe it as 
such, and as a result erroneously adjudicated the veteran's 
claim on the basis of whether new and material evidence was 
submitted to reopen the claim, rather than as a new claim.  
The Joint Motion concluded that the June 1991 rating decision 
never became final and that there remains pending a claim of 
entitlement to service connection for a chronic left shoulder 
disability.  The Joint Motion concluded that given the timely 
notice of disagreement to the June 1991 decision, the RO must 
be required to respond by issuing a statement of the case as 
required by law and regulation.  Further, it was noted that 
the appellant should be free to submit additional evidence 
and argument regarding his claim.  

As noted above, following the return of the appeal, the 
appellant's attorney submitted additional written argument to 
the Board.  It was requested therein that the case be 
returned to the RO for further development, adjudication, and 
the issuance of an appropriate decisional document.  Although 
the appellant's attorney was not specific as to what evidence 
would be submitted, it was noted again that the Joint Motion 
had established that the appellant may submit additional 
evidence and argument in the support of his claim.   

Therefore, in accordance with the Order of the Court in the 
appellant's case, the Board is deferring adjudication of the 
appeal pending a remand of the case to the RO for further 
development as follows:

1.  The appellant should be informed 
through his attorney that he is free to 
submit additional evidence and argument 
related to the issue on appeal.  After 
all necessary authorizations have been 
obtained from the appellant, the RO 
should assist in obtaining any pertinent 
evidence specifically identified by the 
appellant or his attorney.  Any evidence 
or argument received should be associated 
with the claims file.  

2.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.  After undertaking any 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
chronic left shoulder disability in 
accordance with the directives set forth 
in the December 1999 Joint Motion for 
Remand referenced above.  First, it must 
determine whether the claim is well 
grounded, based upon all of the evidence, 
presuming its credibility; and second, if 
the claim is well grounded to proceed to 
the merits, but only after ensuring that 
the duty to assist under 38 U.S.C.A. 
§ 5107(b) had been fulfilled.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
should issue a statement of the case to 
the appellant and his attorney.  
Thereafter, if, but only if, a timely 
substantive appeal is filed, the case 
should be returned to the Board for final 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



